Citation Nr: 0628550	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-37 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to April 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The appellant, the wife of the veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To attempt to obtain additional medical 
records and to obtain a medical opinion.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

In this case, a VA medical opinion has not been obtained in 
connection with the appellant's claim for service connection 
for the cause of the veteran's death.  The appellant has 
claimed that the veteran's service-connected left leg 
disability contributed to his death by lessening his mobility 
and causing him to fall.  The Board notes that the veteran 
was service-connected at the time of his death for below the 
knee amputation of the left leg, degenerative arthritis of 
the cervical and lumbosacral spine and right shoulder, post 
operative residuals of resection of a cyst on the left knee, 
and postoperative residuals of resection of a ganglion on his 
left wrist.  The treatment records which have been obtained 
and which pertain to the veteran's death also indicate that 
he had fallen three to four days prior to his 
hospitalization, and his death certificate shows that the 
immediate cause of death was a subdural hemorrhage and 
complications due to or as a consequence of blunt force 
trauma to the head.  However, the evidence of record does not 
include a medical opinion based on a complete review of the 
veteran's claims file that discusses the likelihood that the 
veteran's service-connected disabilities were a principal or 
contributory cause of his death.  Therefore, the Board 
concludes that a medical opinion is needed in order to render 
a decision in this case.  

In addition, the Board concludes that attempts should be made 
to obtain additional treatment records before requesting a 
medical opinion.  For example, the appellant provided a 
release of information form for private records from Holmes 
Regional Medical Center; Prosthetics, Incorporated; and Dr. 
Luthra.  Records were received from Holmes Regional Medical 
Center.  These records indicate that the veteran was 
transferred to Holmes from an emergency room at Wuesthoff 
Hospital.  On remand, the appellant should be asked to 
complete an authorization form for the records at Wuesthoff 
Hospital and, if she submits the form, the RO should assist 
her by attempting to obtain these records.

A reply was received from Prosthetics, Incorporated that 
indicated that in order for that organization to provide 
records a starting date for the records was needed.  However, 
it does not appear that the RO ever requested the appellant 
to provide such a starting date and to then make another 
attempt to obtain records from that organization.  

Moreover, the RO concluded that it never received a reply 
from Dr. Luthra.  However, in addition to the file copy of 
the letter to Dr. Luthra, the claims file also contains two 
additional copies of this letter which were folded as if 
these copies were originals sent to Dr. Luthra in an 
envelope.  It is not clear whether these letters were 
returned as undeliverable-there is no envelope indicating 
that that is the case.  However, under these circumstances 
and since the case must be remanded for other reasons, the 
Board concludes that on remand another attempt should be made 
to secure records from Dr. Luthra.

Finally, in a statement received in January 2005, the 
appellant stated that the veteran had another fall several 
years before the fall which she alleges was caused by his 
service-connected conditions and caused the blunt force 
trauma of his head which caused his death.  She stated that 
at that time he was treated at a VA clinic in Melbourne.  On 
remand, the RO should attempt to obtain these VA treatment 
records to see whether those records indicate that the 
earlier fall was due to or associated with the veteran's 
service-connected conditions. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Records from Holmes Regional Medical 
Center indicate that the veteran was 
transferred to Holmes from an emergency 
room at Wuesthoff Hospital.  Ask the 
appellant to complete an authorization 
form for the release of the private 
medical records from Wuesthoff Hospital 
and, if she submits the form, assist her 
by attempting to obtain these records.

2.  Ask the appellant to submit another 
authorization form for the release of 
private medical records from Prosthetics, 
Incorporated, and ask her to provide a 
starting date for those treatment 
records.  If she submits the form with 
the starting date, assist her by making 
another request to Prosthetics, 
Incorporated, for treatment records 
pertaining to the veteran.

3.  Make another attempt to obtain 
records from Dr. Luthra.

4.  The appellant stated that the veteran 
had another fall several years before the 
fall which she alleges was caused by his 
service-connected conditions and caused 
the blunt force trauma of his head which 
caused his death.  She stated that at 
that time he was treated at a VA clinic 
in Melbourne.  Ask the appellant to state 
approximately in what year this earlier 
fall occurred and attempt to obtain these 
VA treatment records.  Even she does not 
reply, attempt to obtain VA treatment 
records pertaining to the veteran from 
the clinic in Melbourne from 
approximately May 2000 to May 2003 to see 
whether those records indicate that an 
earlier fall, if any, was due to or 
associated with the veteran's 
service-connected conditions.

5.  After obtaining the records above or 
after waiting a reasonable amount of time 
for a reply to requests for the records, 
the veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment as to whether it was at least as 
likely as not that any of the veteran's 
service-connected disabilities were a 
principal or contributory cause of his 
death.  (The term "contributory cause of 
death" means one inherently not related 
to the principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or 
which aided or lent assistance to the 
production of death.  It is not 
sufficient that a disorder, may have 
casually shared in producing death, but 
rather there must be a causal 
connection.)

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


